Citation Nr: 0923819	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1981 to April 1983 and another four-year period of active 
service that has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript is of record.


FINDING OF FACT

The Veteran was diagnosed with adult onset diabetes mellitus, 
a chronic disease, during active duty service in November 
1980, and is currently diagnosed as having Type II diabetes 
mellitus.


CONCLUSION OF LAW

Diabetes mellitus was incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus.  
During his February 2007 Board hearing he testified that he 
was diagnosed with diabetes during active duty service in or 
around 1978.  He testified that he was placed on pills and on 
a special weight control program.  He specifically testified 
as follows:

Well, first I was diagnoses with high 
blood pressure and then after I went to 
the hospital and they diagnosed with 
diabetes and I didn't really know what 
diabetes was and I was young.  It was 
like it didn't bother me because I was 
so young  . . ..

VA treatment records confirm that he is currently insulin-
dependent.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records (STRs) include an October 22, 1980, 
laboratory record, which shows a fasting glucose level of 
130.  STRs dated November 4, 1980, inform of an "FBS" 
[fasting blood sugar] of 130, and show a diagnosis of 
"AODM" [adult onset diabetes mellitus].  The November 1980 
STRs also show that the Veteran was prescribed some type of 
medication and placed on a weight control regimen in November 
1980.  STRs dated in March 1983 advise of a glucose level of 
97.

In May 1991 the Veteran underwent a medical examination for 
Social Security disability purposes.  During the examination 
he reported having diabetes, which he stated was "under diet 
control."  He added that he had not had this condition 
checked in some time, and was unsure if he was still bothered 
by it.  The Veteran's complaints of diabetes were not 
explored by the physician.  

Laboratory testing done by VA in September 1996, pursuant to 
an August 1996 C&P examination, found a glucose level of 125.  

Private medical records dated in August 2003 inform of a 
blood sugar of 443, and indicate the Veteran was "probably a 
new onset diabetic."  VA and private medical records dating 
from 2004 advise of insulin-dependent diabetes mellitus since 
August 2004.  

A May 2005 VA treatment record advises that the Veteran was 
"diagnosed with diabetes mellitus in 1979."

In March 2006 the Veteran was accorded a C&P examination.  
The examiner reported that the claims file was reviewed.  He 
specifically wrote as follows:

C-file was reviewed and indicates that 
the [V]eteran was diagnosed with adult 
onset diabetes on 11/4/80.  This was 
based on a fasting blood glucose of 130.  
Another blood sugar on 3/11/83 was 
reported as 97.  No other intervening 
blood sugars are noted in the C-file 
until a C&P exam of 1996 which revealed 
a blood sugar of 125.  The [V]eteran was 
not placed on diabetic meds until 2003.  
The normal intervening blood sugars 
while the [V]eteran was not on any meds 
suggest that the [V]eteran was not 
diabetic at that time. 

Examination found no diabetic retinopathy and no edema in the 
extremities.  Diagnosis was "diabetes mellitus adult-onset 
type/fair control."  In an addendum opinion dated in April 
2006 the examiner stated that he was unable to opine as to a 
nexus to service without resorting to speculation.

A private medical record dated in June 2008 notes that the 
Veteran "was diagnosed as having diabetes in 1978."  

Analysis

The record contains no evidence of elevated glucose or 
diabetes prior to active duty service.  Indeed, the report of 
the Veteran's October 1976 enlistment examination shows 
glucose as "negative."  However, STRs document a diagnosis 
of adult onset diabetes mellitus.  Although STRs dated in 
1983 indicate that the Veteran was apparently able to control 
his blood glucose through diet and exercise, he was 
nonetheless a diagnosed diabetic.  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Diabetes mellitus is a 
chronic disease.  See 38 C.F.R. § 3.309(a).  

The evidence also confirms a current diagnosis of adult onset 
insulin-dependent diabetes mellitus.  Accordingly medical 
evidence demonstrating an etiological link is not required.  
Instead, the Veteran is entitled to a presumption of service 
connection given that his condition diagnosed in service was 
chronic.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  
Although the Veteran was characterized by a private physician 
as probably a new onset diabetic in 2003, there is no 
indication that the private physician had access to or 
reviewed STRs.  There is also no indication that the private 
physician had access to or reviewed the claims file, which 
contains post-service evidence of elevated blood sugar years 
before the 2003 diagnosis of new onset diabetic.  Moreover, 
the VA examiner's opinion that normal intervening blood 
sugars while the Veteran was not on any medications suggest 
that he was not diabetic at the time of the diagnosis does 
not clearly contravene the in-service diagnosis or support a 
finding that diabetes is "clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b).  Accordingly, 
inasmuch as the Veteran was diagnosed with a chronic disease, 
diabetes mellitus during active duty service, and is 
currently diagnosed as having diabetes mellitus, the Board 
finds that service connection for diabetes mellitus is 
warranted.  38 C.F.R. § 3.303.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the benefit sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


